Citation Nr: 1523303	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-39 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appeal period, the Veteran has been assigned the maximum schedular evaluation available for tinnitus, and there is no evidence that tinnitus is so exceptionally disabling that the schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).    

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of disability evaluation following an award of service connection for tinnitus.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to an initial rating in excess of 10 percent for tinnitus.  Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).

Accordingly, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected tinnitus presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to tinnitus in the Rating Schedule focus on whether there is a diagnosis of subjective, recurrent tinnitus. In this case, the Veteran has such a diagnosis. Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  

In December 2013, the Veteran underwent a VA audiological evaluation at which time he reported that without his VA issued hearing aids that he wears binaurally, it was a very quiet world.  The Veteran also reported difficulty understanding what is said unless the speaker really speaks up as well as difficulty hearing on the telephone.  

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
65
70
LEFT
45
50
60
65
70

The average pure tone threshold for the right ear was 62.5 decibels, and speech recognition in the right ear was 80 percent.  The average pure tone threshold for the left ear was 61.26 decibels, and speech recognition in the left ear was 76 percent.  

In June 2014, the Veteran underwent a private audiological evaluation at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
70
70
LEFT
55
55
65
70
85

The average pure tone threshold for the right ear was 62.5 decibels, and the average pure tone threshold for the left ear was 68.75 decibels.  

In this case, there is no indication whether discrimination scores of 56 percent in the right ear and 68 percent in the left ear are the result of controlled speech discrimination test (Maryland CNC test).  

Thus, as it appears that the Veteran's hearing loss may have worsened since his last VA examination, it is the Board's opinion that an additional VA audiological examination should be conducted to assess the current severity of bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA audiological examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating hearing impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


